Exhibit 2.1 ** ** Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 FOIA CONFIDENTIAL TREATMENT REQUESTED EXECUTION COPY ASSET PURCHASE AGREEMENT BY AND BETWEEN CELSION CORPORATION AND EGEN, INC. JUNE 6, 2014 ** ** Text Omitted and Filed Separately with the Securities and Exchange Commission. Confidential Treatment Requested Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT (this “ Agreement ”) is made and entered into as of June 6, 2014 (the “ Agreement Date ”), by and between Celsion Corporation, a Delaware corporation (the “ Purchaser ”), and Egen, Inc., an Alabama corporation (the “ Company ”). RECITALS WHEREAS, the Company is engaged in the Company Business (as defined below); WHEREAS, the Company wishes to sell to the Purchaser, and the Purchaser wishes to purchase from the Company, the Transferred Assets (as defined below), and in connection therewith the Purchaser is willing to assume from the Company the Assumed Liabilities, all upon the terms and subject to the conditions set forth herein (the “ Acquisition ”); WHEREAS, concurrently with the execution and delivery of this Agreement, and as an inducement to the willingness of the Purchaser to enter into this Agreement, the holders of (i) at least ** ** of the outstanding shares of Company Series A Preferred Stock (as defined below), (ii) at least ** ** of the outstanding shares of Company Series B Preferred Stock (as defined below), and (iii) at least ** ** of the outstanding shares of Company Common Stock (as defined below), have each executed and delivered to the Purchaser a voting agreement and irrevocable proxy in the form attached hereto as Exhibit A (each, a “ Voting Agreement ”), pursuant to which, among other things, each such holder has agreed to vote, following the execution and delivery of this Agreement, in favor of this Agreement, the Acquisition and the other transactions contemplated hereby; and WHEREAS, concurrently with the execution and delivery of this Agreement, and as a condition and inducement to the Purchaser’s willingness to enter into this Agreement, each Key Employee (as defined below) is executing and delivering to the Purchaser an employment offer letter, a retention and severance agreement and an employee proprietary information agreement (collectively, the “ Offer Letter ”), which Offer Letter shall become effective only at the Closing (as defined below); NOW, THEREFORE, in consideration of the representations, warranties, covenants and other agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows. ARTICLE I DEFINITIONS Certain Definitions . As used in this Agreement, the following terms shall have the meanings indicated below. “
